Citation Nr: 1453885	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-24 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected mood disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to August 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the VA RO in New Orleans, Louisiana. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2013 at the New Orleans, Louisiana, RO.  A transcript of that proceeding has been associated with the record.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's erectile dysfunction is related to his service-connected mood disorder, NOS.


CONCLUSION OF LAW

Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran seeks entitlement to service connection for erectile dysfunction.  Specifically, he has asserted that his current erectile dysfunction is related to his service-connected psychiatric disorder or to the medications that he has been prescribed for his service-connected psychiatric disorder. 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record, to specifically include a December 2009 VA examination report, reflects a diagnosis of erectile dysfunction.  

With regard to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected mood disorder, NOS, the record contains conflicting medical opinions regarding this question.  Specifically, a VA examiner who conducted a January 2010 VA examination and provided an April 2011 addendum opinion indicated that the Veteran's erectile dysfunction is not related to his use of venlafaxine.  This physician's rationale for this opinion was that the evidence reflected that the Veteran was first prescribed vardenafil for his erectile dysfunction in May 2006, which would have been over 3 years after he began taking venlafaxine for his depression.  In the April 2011 addendum, the physician indicated that the Veteran took sertraline from 1998 to 2002, and that any erectile dysfunction would have resolved after he stopped taking sertraline.  As the Veteran reported erectile dysfunction with an onset in 2006, the examiner determined there would be no temporal relationship with the use of sertraline.  

In contrast, a December 2009 VA examiner noted the Veteran as having erectile dysfunction, secondary to PTSD "+ AT LEAST AS LIKELY AS NOT DUE TO ASSOC MEDS."  Additionally, a VA head staff psychiatrist who has been treating the Veteran indicated in an October 2013 letter that the Veteran's erectile dysfunction is as least as likely as not related to his depression, due to his anti-depressant medications prescribed for him and due to the pain disorder caused by his service related knee condition.  This psychiatrist noted that he initially evaluated the Veteran in 1999 and has been treating him over the years.  He concluded that the Veteran's severe level of depression can cause decreased libido. 

The Board has considered the rationale provided in the January 2010 VA examination report and the April 2011 addendum.  However, the Board also notes that the Veteran's treating psychiatrist over the past 15 years would have particular insight into the Veteran's condition and the effects of the medications he has prescribed.  Therefore, as the medical evidence for and against the claim is in relative equipoise, the Board finds that any reasonable doubt is resolved in the Veteran's favor, and service connection for erectile dysfunction is warranted.








ORDER

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected mood disorder, NOS is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


